Exhibit 10.5

 

   LOGO [g335196logo.jpg]    Deutsche Bank AG, London Branch    Winchester House
   1 Great Winchester Street    London EC2N 2DB    Telephone: 44 20 7545 8000   
c/o Deutsche Bank Securities Inc.    60 Wall Street    New York, NY 10005   
Telephone: 1-212-250-2500    Internal Reference Nr.: 481967

 

DATE:    April 10, 2012 TO:    DFC Global Corp. ATTENTION:    Eric Erickson;
Treasurer TELEPHONE:    (610) 640-6495 FACSIMILE:    (610) 640-6435 SUBJECT:   
Base Warrant Transaction

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS ACTED SOLELY AS
AGENT IN CONNECTION WITH THIS TRANSACTION AND HAS NO OBLIGATION, BY WAY OF
ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF
EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF FUNDS, ASSETS,
NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS TRANSACTION
BETWEEN DEUTSCHE BANK AG AND COUNTERPARTY SHALL BE TRANSMITTED THROUGH DBSI.
DEUTSCHE BANK AG ACTING THROUGH ITS LONDON BRANCH IS NOT A MEMBER OF THE
SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Deutsche Bank AG,
London Branch (“Dealer”) and DFC Global Corp. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Master Agreement specified below. Dealer is
regulated by the Financial Services Authority.

 

Chairman of the Supervisory Board: Clemens Börsig

Management Board: Josef Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen,
Anshuman Jain, Stefan Krause, Hermann-Josef Lamberti, Rainer Neske

   Deutsche Bank AG is authorized under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, this Transaction shall be deemed to be a Share Option Transaction,
and each reference herein to a Warrant shall be deemed to be a reference to a
Call or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency –
Cross Border) as if Dealer and Counterparty had executed an agreement (the
“Agreement”) in such form (without any Schedule but with the “Cross-Default”
provisions of Section 5(a)(vi) applicable to Counterparty (x) with a “Threshold
Amount” of $15,000,000 and (y) the phrase “or becoming capable at such time of
being declared” deleted from clause (1) of such Section 5(a)(vi), and with such
other elections set forth in this Confirmation) on the Trade Date. In the event
of any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction. The parties
hereby agree that no Transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms: Trade Date:    April 10, 2012. Components:    The Transaction
will be divided into individual Components, each with the terms set forth in
this Confirmation, and, in particular, with the Number of Warrants and
Expiration Date set forth in this Confirmation. The payments and deliveries to
be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement. Warrant Style:    European. Warrant Type:    Call. Seller:   
Counterparty. Buyer:    Dealer. Shares:    The common stock, par value USD 0.001
per share, of Counterparty (Ticker symbol “DLLR”). Number of Warrants:    For
each Component of the Transaction, as provided in Schedule B to this
Confirmation. Warrant Entitlement:    One Share per Warrant. Strike Price:   

As provided in Schedule A to this Confirmation.

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD16.53, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Counterparty’s capitalization.

 

2



--------------------------------------------------------------------------------

Premium:    As provided in Schedule A to this Confirmation. Premium Payment
Date:    April 16, 2012. Exchange:    The NASDAQ Stock Market. Related
Exchange(s):    All Exchanges. Calculation Agent:    Dealer. All determinations
made by the Calculation Agent shall be made in good faith and in a commercially
reasonable manner. Following any determination or calculation by the Calculation
Agent hereunder, upon a written request by Counterparty, the Calculation Agent
will provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail such determination or calculation, including, where applicable, a
description of the methodology and data applied, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such determination or calculation. Procedures for Exercise:    In
respect of any Component    Expiration Time:    The Valuation Time. Expiration
Date(s):    As provided in Schedule B to this Confirmation (or, if such date is
not a Scheduled Trading Day, the next following Scheduled Trading Day that is
not already an Expiration Date for another Component); provided that if that
date is a Disrupted Day, the Expiration Date for such Component shall be the
first succeeding Scheduled Trading Day that is not a Disrupted Day and is not or
is not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is a Disrupted Day or an Expiration Date in respect of any other
Component for the Transaction) and the Settlement Price for the Final Disruption
Date shall be determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, (i) the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and (ii) the Settlement Price for
such Disrupted Day may be adjusted by

 

3



--------------------------------------------------------------------------------

   the Calculation Agent as appropriate on the basis of the nature and duration
of the relevant Market Disruption Event. Any day on which the Exchange is
scheduled as of the Trade Date to close prior to its normal closing time shall
be considered a Disrupted Day in whole. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date. Final
Disruption Date:    As provided in Schedule A to this Confirmation. Automatic
Exercise:    Applicable; provided that Section 3.4(a) of the Equity Definitions
shall apply as if Cash Settlement applied. Market Disruption Event:   

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material” and by adding
the words “or , (iv) a Regulatory Disruption” after clause (a)(iii) as restated
above.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:    A “Regulatory Disruption” shall occur if Dealer
determines in its reasonable discretion that it is appropriate in light of
legal, regulatory or self-regulatory requirements or related policies or
procedures for Dealer to refrain from all or any part of the market activity in
which it would otherwise engage in connection with this Transaction. Disrupted
Day:    The definition of “Disrupted Day” in Section 6.4 of the Equity
Definitions shall be amended by adding the following sentence after the first
sentence: “A Scheduled Trading Day on which a Related Exchange fails to open
during its regular trading session will not be a Disrupted Day if the
Calculation Agent determines that such failure will not have a material impact
on Dealer’s ability to unwind any hedging transactions related to the
Transaction.” Valuation:   

In respect of any Component

   Valuation Time:    Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion. Valuation Date:    The Expiration Date.

 

4



--------------------------------------------------------------------------------

Settlement Terms: In respect of any Component Settlement Method:    Net Share
Settlement. Net Share Settlement:    On each Settlement Date, Counterparty shall
deliver to Dealer a number of Shares equal to the Net Share Amount for such
Settlement Date to the account specified by Dealer, and cash in lieu of any
fractional shares valued at the Settlement Price for the Valuation Date
corresponding to such Settlement Date. If, in the good faith and commercially
reasonable judgment of Dealer, the Shares deliverable hereunder would not be
immediately freely transferable by Dealer under Rule 144 (or any successor
provision, collectively, “Rule 144”) under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding the fact that such Shares are not freely
transferable by Dealer under Rule 144 or (y) require that such delivery take
place pursuant to paragraph 5(j) below. Net Share Amount:    The Option Cash
Settlement Amount divided by the Settlement Price, each determined as if Cash
Settlement applied. Settlement Price:    On any Valuation Date, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “DLLR <equity> AQR” (or any successor thereto) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time on such Valuation Date (or if such volume-weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent). Settlement Date(s):   
As determined in reference to Section 9.4 of the Equity Definitions, subject to
paragraph 5(j) hereof. Other Provisions Applicable to Net Share Settlement:   
The provisions of Sections 9.1(c), 9.4 (except that “Settlement Date” shall be
as defined above, unless a Settlement Disruption Event prevents delivery of such
Shares on that date), 9.8, 9.9, 9.11 (as modified herein), 9.12 and 10.5 of the
Equity Definitions will be applicable, as if “Physical Settlement” applied to
the Transaction. Representation and Agreement:    Notwithstanding Section 9.11
of the Equity Definitions, the parties acknowledge that any Shares delivered to
Dealer may be, upon delivery, subject to restrictions and limitations arising
from Counterparty’s status as issuer of the Shares under applicable securities
laws as a result of the fact that Counterparty is the issuer of the Shares.
Dividends:    Dividend Adjustments:    If at any time during the period from but
excluding the Trade Date, to and including the final Expiration Date an
ex-dividend date for a cash dividend occurs with respect to the Shares, then the
Calculation Agent will adjust the Strike Price, the Number of Warrants, the
Warrant Entitlement and other variables as it determines to be commercially
reasonable.

 

5



--------------------------------------------------------------------------------

Adjustments: Method of Adjustment:    Calculation Agent Adjustment; provided
that the Equity Definitions shall be amended by replacing the words “diluting or
concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii)
with the word “material” and by adding the words “or the Transaction” after the
words “theoretical value of the relevant Shares” in Section 11.2(a), 11.2(c) and
11.2(e)(vii); provided, further that adjustments may be made to account for
changes in volatility, expected dividends, stock loan rate and liquidity
relative to the relevant Shares. Extraordinary Events:    New Shares:    Section
12.1(i) of the Equity Definitions is hereby amended by deleting the text in
clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors)”.
Share-for-Share:    The definition of “Share-for-Share” set forth in Section
12.1(f) of the Equity Definitions is hereby amended by the deletion of the
parenthetical in clause (i) thereof. Consequence of Merger Events:    Merger
Event:    Applicable; provided that if an event occurs that constitutes both a
Merger Event under Section 12.1(b) of the Equity Definitions and Additional
Termination Event under paragraph 5(f) of this Confirmation, Dealer may elect,
in its commercially reasonable judgment, whether the provisions of Section 12.2
of the Equity Definitions or paragraph 5(f) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect Component Adjustment. Consequence of Tender Offers:    Tender
Offer:    Applicable; provided that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under paragraph 5(f) of this Confirmation, Dealer may elect,
in its commercially reasonable judgment, whether the provisions of Section 12.3
of the Equity Definitions or paragraph 5(f) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment.

Share-for-Combined:

   Modified Calculation Agent Adjustment. Modified Calculation Agent Adjustment:
   For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following

 

6



--------------------------------------------------------------------------------

   italicized language after the stipulated parenthetical provision: “(including
adjustments to account for changes in volatility, expected dividends, stock loan
rate or liquidity relevant to the Shares or to this Transaction) from the
Exchange Business Day immediately preceding the Announcement Date or the
Determination Date, as applicable, to the first Exchange Business Day
immediately following the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3).”. Announcement Date:    The definition of “Announcement Date” in
Section 12.1 of the Equity Definitions shall be amended by (i) replacing the
word “leads to the” in the third and the fifth lines thereof with the words “,
if completed, would lead to a”, (ii) replacing the words “voting shares” in the
fifth line thereof with the word “Shares”, (iii) inserting the words “by any
entity” after the word “announcement” in the second and the fourth lines
thereof, (iv) inserting the words “or to explore the possibility of engaging in”
after the words “engage in” in the second line thereto and (v) inserting the
words “or to explore the possibility of purchasing or otherwise obtaining” after
the word “obtain” in the fourth line thereto. Announcement Event:    If an
Announcement Event has occurred, the Calculation Agent shall have the right to
determine the economic effect of the Announcement Event on the theoretical value
of this Transaction (including without limitation any change in volatility,
stock loan rate or liquidity relevant to the Shares or to this Transaction) (i)
at a time that it determines appropriate and commercially reasonable, from the
Announcement Date to the date of such determination (the “Determination Date”),
and (ii) on the Valuation Date or on a date on which a payment amount is
determined pursuant to Sections 12.7 or 12.8 of the Equity Definitions, from the
Announcement Date or the Determination Date, as applicable, to the Valuation
Date or the date on which a payment amount is determined pursuant to Sections
12.7 or 12.8 of the Equity Definitions. If any such economic effect is material,
the Calculation Agent will either (i) adjust the terms of this Transaction to
reflect such economic effect or (ii) terminate the Transaction, in which case
the Determining Party will determine the Cancellation Amount payable by one
party to the other; provided that the reference in Section 12.8(a) of the Equity
Definitions to “Extraordinary Event” shall be replaced for this purpose with a
reference to “Announcement Event.” “Announcement Event” shall mean the
occurrence of the Announcement Date of a Merger Event or Tender Offer or of a
potential Merger Event or potential Tender Offer. Composition of Combined
Consideration:    Not Applicable; provided that, notwithstanding Sections
12.5(b) and 12.1(f) of the Equity Definitions, to the extent that the
composition of the consideration for the relevant Shares pursuant to a Tender
Offer or Merger Event could be elected by an actual holder of the Shares, the
Calculation Agent will, in its commercially reasonable discretion, determine
such composition. Nationalization, Insolvency or Delisting:    Cancellation and
Payment (Calculation Agent Determination);

 

7



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange. Additional Disruption
Events:

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position.”   

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

  

Applicable; provided that the definition of “Insolvency Filing” in Section 12.9
of the Equity Definitions shall be amended by deleting the clause “provided that
proceedings instituted or petitions presented by creditors and not consented to
by the Issuer shall not be deemed an Insolvency Filing” at the end of such
definition and replacing it with the following: “; or it has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation
by a creditor and such proceeding is not dismissed, discharged, stayed or
restrained in each case within fifteen (15) days of the institution or
presentation thereof.”

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may in its sole discretion adjust the terms
of the Transaction upon the occurrence of such an event pursuant to Modified
Calculation Agent Adjustment (as if such event were a Tender Offer).”

Hedging Disruption:

  

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
modified by inserting the following two paragraphs at the end of such Section:

 

“Such inability described in phrases (A) or (B) above shall not constitute a
“Hedging Disruption” unless such inability does not result from factors
particular to Hedging Party (such as Hedging Party’s creditworthiness or
financial position, or particular actions or transactions undertaken by the
Hedging Party unrelated to the hedging of the Transaction).

 

For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt,

 

8



--------------------------------------------------------------------------------

   any such transactions or assets referred to in phrases (A) or (B) above must
be available on commercially reasonable pricing terms.”.

Increased Cost of Hedging:

   Applicable.

Loss of Stock Borrow:

   Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow Cost
equal to or less than the Maximum Stock Loan Rate”.

Borrow Cost:

   The cost to borrow the relevant Shares that would be incurred by a third
party market participant borrowing such Shares, as determined by the Calculation
Agent on the relevant date of determination. Such costs shall include (a) the
spread below FED-FUNDS that would be earned on collateral posted in connection
with such borrowed Shares, net of any costs or fees , and (b) any stock loan
borrow fee that would be payable for such Shares, expressed as fixed rate per
annum.

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)”, (ii)
deleting subsection (C) in its entirety, (iii) replacing “either party” in the
penultimate sentence with “the Hedging Party”, and (iv) replacing the word
“rate” in clauses (X) and (Y) of the final sentence therein with the words
“Borrow Cost”.

Initial Stock Loan Rate:

   25 basis points, as adjusted by the Calculation Agent to reflect any
subsequent Price Adjustment due to an Increased Cost of Stock Borrow.

FED FUNDS:

   “FED FUNDS” means ,for any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>” on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

Hedging Party:

   Dealer or an affiliate of Dealer that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events. Determining Party:
   Dealer for all applicable Extraordinary Events. Acknowledgments:   
Non-Reliance:    Applicable. Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable. Additional Acknowledgments:    Applicable.

 

9



--------------------------------------------------------------------------------

3. Mutual Representations, Warranties and Agreements.

Each of Dealer and Counterparty represents and warrants to, and agrees with, the
other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA.

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act, or an “accredited investor” as defined in
Section 2(a)(15)(ii) of the Securities Act.

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) the representations and warranties of Counterparty set forth in Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
Barclays Capital Inc., as representative of the initial purchasers party thereto
(the “Purchase Agreement”) relating to the issuance of USD200,000,000 principal
amount of 3.25% senior convertible notes due 2017 (the “Convertible Notes”), are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein;

 

  (b) the Shares of Counterparty initially issuable upon exercise of the Warrant
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Counterparty. The Warrant Shares have been duly authorized and, when
delivered as contemplated by the terms of the Warrant following the exercise of
the Warrant in accordance with the terms and conditions of the Warrant, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any pre-emptive or similar rights;

 

  (c) Counterparty shall promptly provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer;

 

  (d) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

10



--------------------------------------------------------------------------------

  (e) Counterparty is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction and in its public
disclosure, and there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
the Transaction, including, but not limited to, the issuance of Shares to be
made pursuant hereto;

 

  (f) The Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

  (g) Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”));

 

  (h) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (i) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

  (j) On the Trade Date and as of the date of on which Counterparty elects to
pay cash pursuant to Section 5(i), Counterparty is not in possession of any
material non-public information regarding the Issuer or the Shares. “Material”
information for these purposes is any information to which an investor would
reasonably attach importance in reaching a decision to buy, sell or hold any
securities of the Issuer.

 

  (k) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (l) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (m) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (n) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

  (o) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and paragraph
4(b) of this Confirmation, containing customary exceptions, assumptions and
qualifications, in each case reasonably acceptable to Dealer;

 

11



--------------------------------------------------------------------------------

  (p) Counterparty has not entered into any obligation that would contractually
limit it from effecting Net Share Settlement under this Transaction and it
agrees not to enter into any such obligation during the term of this
Transaction;

 

  (q) (x)(A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) other than the distribution of the convertible
notes subject to the Purchase Agreement and (B) Counterparty shall not engage in
any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period;

 

  (r) During the Settlement Period and on any other Exercise Date, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; and

 

  (s) Counterparty agrees that it (A) will not during the Settlement Period (to
the extent within Counterparty’s reasonable control) make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares; (B) shall promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
notify Dealer following any such announcement that such announcement has been
made; and (C) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

5. Other Provisions:

 

  (a) Role of Agent. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through DBSI.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase

 

12



--------------------------------------------------------------------------------

  Notice”) on such day if following such repurchase, the Warrant Equity
Percentage as determined on such day is (i) equal to or greater than 8.0% or
(ii) greater by 0.5% than the Warrant Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction (A) the
numerator of which is the sum of (1) the product of the Number of Warrants in
aggregate and the Option Entitlement in respect of the Transaction and
(2) aggregate number of Shares underlying any other warrants bought by Dealer
from Counterparty, and (B) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in respect of the foregoing, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction without the prior written consent of
Dealer. Notwithstanding any provision of the Agreement to the contrary, Dealer
may, subject to applicable law, freely transfer and assign all of its rights and
obligations under the Transaction without the consent of Counterparty, to
(x) any affiliate of Dealer, or (y) to any third party; provided that in the
case of clause (x) or (y), Counterparty will not, as a result of such transfer
and/or assignment, be required under the Agreement or this Confirmation to
(i) pay to the transferee or assignee an amount greater than the amount that it
would have been required to pay to Dealer in the absence of such transfer or
assignment or (ii) receive from the transferee or assignee an amount less than
the amount that

 

13



--------------------------------------------------------------------------------

  Counterparty would have received from Dealer in the absence of such transfer
or assignment, in each case, based on the circumstances in effect on the date of
such transfer or assignment. Dealer shall provide Counterparty with written
notice of any assignment pursuant to clause (x).

If at any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law (the “DGCL Takeover Statute”) and under any relevant state corporate law or
any state or federal bank holding company or banking laws, or other federal,
state or local regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws (including, without limitation, “interested
stockholder” or “acquiring person” status under the DGCL Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 1.0% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”) and Dealer is unable, after
commercially reasonable efforts, to effect a transfer or assignment on pricing
terms and within a time period reasonably acceptable to it of all or a portion
of the Transaction such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that an
Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (x) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Shares equal to the
Terminated Portion, (y) Counterparty shall be the sole Affected Party with
respect to such partial termination and (z) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 5(i) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this sentence). The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (“Dealer Group”),
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day. Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (d)

Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, and may transfer
its rights and obligations with respect to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Counterparty is not relying (for purposes of making any investment decision
or otherwise) upon, any statements, opinions or representations (whether written
or oral) of Dealer or the Agent, other than the representations expressly set
forth in this Confirmation or the Agreement, and (v) each party agrees to
proceed solely against the other party, and not the Agent, to collect or recover
any money or securities

 

14



--------------------------------------------------------------------------------

  owed to it in connection with the Transaction. Each party hereto acknowledges
and agrees that the Agent is an intended third party beneficiary hereunder.
Counterparty acknowledges that the Agent is an affiliate of Dealer.

 

  (e) [Reserved.]

 

  (f) Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any of the
following Additional Termination Events, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon termination of the
Affected Transaction, a Transaction with a Number of Warrants equal to the
unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect and, for the avoidance
of doubt, shall be subject to all relevant provisions and adjustments as if an
Additional Termination Event had not occurred:

 

  (i) if at any time Dealer is unable, or reasonably determines that it is
inadvisable, to hedge its obligations pursuant to this Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer);

 

  (ii) a “person” or “group” within the meaning of Section 13(d)(3) of the
Exchange Act, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
shares of common stock of Counterparty representing more than 50% of the voting
power of common stock of Counterparty entitled to vote generally in the election
of directors;

 

  (iii) a majority of the members of Counterparty’s board of directors does not
consist of Continuing Directors (as defined below);

A “Continuing Director” means a director who either was a member of
Counterparty’s board of directors on the Premium Payment Date or who becomes a
member of Counterparty’s board of directors subsequent to that date and whose
appointment, election or nomination for election by Counterparty’s shareholders
is duly approved by a majority of the Continuing Directors on Counterparty’s
board of directors at the time of such approval, either by specific vote or by
approval of the proxy statement issued by Counterparty on behalf of the
Counterparty’s board of directors in which such individual is named as nominee
for director.

 

  (iv)

A consolidation, merger or binding share exchange or any conveyance, transfer,
sale, lease or other disposition of all or substantially all of the properties
and assets of Counterparty to another person; provided, however, the following
transaction shall not be an Additional Termination Event: (i) any transaction
that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of the capital stock of Counterparty, (ii) a
transaction pursuant to which the holders of the capital stock of Counterparty
immediately before such transaction have the entitlement to exercise, directly
or indirectly, 50% or more of the total voting power of all shares of capital
stock entitled to vote generally in elections of directors of the continuing or
surviving or successor person immediately after giving effect to such
transaction, (iii) any merger, share exchange, transfer of assets or similar
transaction solely for the purpose of changing the jurisdiction of incorporation
of Counterparty and resulting in a reclassification, conversion or exchange of
the Shares, if at all, solely into common stock, ordinary shares or American
Depositary Shares of the surviving entity or a direct or

 

15



--------------------------------------------------------------------------------

  indirect parent of the surviving entity or (iv) any consolidation or merger
with or into any of the subsidiaries of Counterparty, so long as such merger or
consolidation is not part of a plan or a series of transactions designed to or
having the effect of merging or consolidating with any other person;

 

  (v) the Shares are not listed or admitted for trading on a U.S. national or
regional securities exchange; or

 

  (vi) Counterparty’s stockholders approve any plan or proposal for liquidation
of Counterparty.

Notwithstanding the foregoing, any transaction or event described in clause
(ii) or (iv) above will not constitute an Additional Termination Event if, in
connection with such transaction or event, or as a result therefrom, at least
90% of the consideration paid for the Shares (excluding cash payments for
fractional Shares, cash payments made pursuant to dissenters’ appraisal rights
and cash dividends) consists of shares of common stock traded on any of the New
York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market
(or any of their respective successors) (or will be so traded or quoted
immediately following the completion of the relevant transaction).

 

  (g) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (h) Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment provided that both parties agree that subparagraph (ii) of
Section 2(c) of the Agreement shall apply to the Transaction.

 

  (i)

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Dealer any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions (except in the case of an Extraordinary Event
in which the consideration or proceeds to be paid to holders of Shares as a
result of such event consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the case of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than (x) an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event of the type described in Section 5(b)(i), (ii), (iii),
(iv), (v) or (vi) of the Agreement that in the case of either (x) or
(y) resulted from an event or events outside Counterparty’s control) (a “Payment
Obligation”), Counterparty shall satisfy any such Payment Obligation by delivery
of Termination Delivery Units (as defined below), unless Counterparty elects to
satisfy any such Payment Obligation by delivering cash (in which case the
provisions in Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as the case may be, shall apply in lieu of
the provision set forth in this paragraph below) by giving irrevocable
telephonic notice of such election to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than noon New York time on the Early Termination
Date or other date the Transaction is cancelled or terminated, as applicable,
where such notice shall include a representation and warranty from Counterparty
that it is not, as of the date of the telephonic notice and the date of such
written notice, aware of any material non-public information concerning itself
or the Shares (where “material” has the meaning set forth in Section

 

16



--------------------------------------------------------------------------------

  4(j)). Unless Counterparty timely elects to satisfy any such Payment
Obligation by delivering cash, within a commercially reasonable period of time
following the relevant Early Termination Date or other relevant date on which
the Transaction is cancelled or terminated, as applicable, Counterparty shall
deliver to Dealer a number of Termination Delivery Units having a fair market
value (net of any brokerage and underwriting commissions and fees, including any
customary private placement fees) equal to the amount of such Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be sold over a commercially reasonable period of time to generate proceeds
equal to the cash equivalent of such Payment Obligation). In addition, if, in
the good faith, commercially reasonable judgment of Dealer, for any reason, the
Termination Delivery Units deliverable pursuant to this paragraph would not be
immediately freely transferable by Dealer under Rule 144, then Dealer may elect
either to (x) accept delivery of such Termination Delivery Units notwithstanding
any restriction on transfer or (y) require that such delivery take place
pursuant to paragraph 5(j) below. If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.” “Termination Delivery Units” means in the case
of a Termination Event, Event of Default or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event; provided that if such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. In the event that an
Early Termination Date or Additional Termination Event occurs or is designated
with respect to the Transaction as a result of a Termination Event or an Event
of Default and, as a result, Dealer owes an amount to the Counterparty, such
amount shall be deemed to be zero.

 

  (j) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Termination Delivery Units to
Dealer hereunder, such Shares or Termination Delivery Units would be in the
hands of Dealer subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Termination Delivery Units) (such Shares or Termination Delivery
Units, “Restricted Shares”), then, unless waived by Dealer, delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Counterparty. Notwithstanding the foregoing, solely in
respect of any Daily Number of Warrants exercised or deemed exercised on any
Expiration Date, Counterparty shall elect, prior to the first Settlement Date
for the first Expiration Date, a Private Placement Settlement (as defined below)
or Registered Settlement (as defined below) for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registered Settlement for such aggregate Restricted Shares delivered hereunder.

 

  (i)

If Counterparty elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Dealer; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its

 

17



--------------------------------------------------------------------------------

  election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Dealer (or any affiliate designated by Dealer)
of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Dealer,
due diligence rights (for Dealer or any designated buyer of the Restricted
Shares by Dealer), opinions and certificates, and such other documentation as is
customary for private placement agreements involving equity offerings of similar
size, all reasonably acceptable to Dealer. In the case of a Private Placement
Settlement, Dealer shall determine the appropriate discount (in the case of
settlement of Termination Delivery Units pursuant to paragraph 5(i) above) or
any Settlement Price (in the case of settlement of Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder. Notwithstanding the Agreement or this Confirmation, the date
of delivery of such Restricted Shares shall be the Scheduled Trading Day
following notice by Dealer to Counterparty, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the date described in paragraph 5(i) (in
the case of settlement of Termination Delivery Units) or on the Settlement Date
(in the case of settlement in Shares pursuant to Section 2 above).

In the event Counterparty shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Counterparty
shall be continually obligated to deliver, from time to time until the full
number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) Counterparty authorizes Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions. Counterparty shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Restricted Shares to be
delivered) and promptly deliver such Restricted Shares thereafter.

In the event of a Private Placement, the Net Share Settlement Amount or the
Payment Obligation, respectively, shall be deemed to be the Net Share Settlement
Amount or the Payment Obligation, respectively, plus an additional amount
(determined from time to time by the Calculation Agent in its commercially
reasonable judgment) attributable to interest that would be earned on such Net
Share Settlement Amount or the Payment Obligation, respectively, (increased on a
daily basis to reflect the accrual of such interest and reduced from time to
time by the amount of net proceeds received by Dealer as provided herein) at a
rate equal to the open Federal Funds Rate plus the Spread (calculated on an
Actual/360 basis) for the period from, and including, such Settlement Date or
the date on which the Payment Obligation is due, respectively, to, but
excluding, the related date on which all the Restricted

 

18



--------------------------------------------------------------------------------

Shares have been sold or such Shares are no longer Restricted Shares. The
foregoing provision shall be without prejudice to Dealer’s rights under the
Agreement (including, without limitation, Sections 5 and 6 thereof).

As used in this Section, “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if Dealer were to extend
credit to Company in an amount equal to such Net Share Settlement Amount or
Payment Obligation, all as determined by the Calculation Agent using its
commercially reasonable judgment as of the related Settlement Date or the date
on which the Payment Obligation is due, respectively. Commercial reasonableness
shall take into consideration all factors deemed relevant by the Calculation
Agent, which are expected to include, among other things, the credit quality of
Counterparty (and any relevant affiliates) in the then-prevailing market and the
credit spread of similar companies in the relevant industry and other companies
having a substantially similar credit quality.

 

  (ii) If Counterparty elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Counterparty shall promptly (but in any
event no later than the beginning of the Resale Period (as defined below)) file
and use its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (and any
Make-whole Shares) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares or, in the case of
settlement of Termination Delivery Units, a sufficient number of Restricted
Shares so that the realized net proceeds of such sales exceed the Payment
Obligation (as defined above) and (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(1) or (2) (or any similar provision then in force)
under the Securities Act.

 

  (iii)

If (ii) above is applicable and the Net Share Settlement Amount or the Payment
Obligation, as applicable, exceeds the realized net proceeds from such resale,
or if (i) above is applicable and the Freely Tradeable Value (as defined below)
of the Net Share Settlement Amount or the Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”), at Counterparty’s option, either in cash or in
a number of Shares (“Make-whole Shares”; provided that the aggregate number of
Shares and Make-whole Shares delivered shall not exceed the Maximum Amount)
that, based on the Settlement Price on the last day of the Resale Period (as if
such day

 

19



--------------------------------------------------------------------------------

  was the “Valuation Date” for purposes of computing such Settlement Price), has
a value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares. If Counterparty elects to pay the
Additional Amount in Make-whole Shares, the requirements and provisions for
either Private Placement Settlement or Registration Settlement shall apply to
such payment. This provision shall be applied successively until the Additional
Amount is equal to zero, subject to paragraph 5(m) below. “Freely Tradeable
Value” means the value of the number of Shares delivered to Dealer which such
Shares would have if they were freely tradeable (without prospectus delivery)
upon receipt by Dealer, as determined by the Calculation Agent by commercially
reasonable means.

 

  (iv) Without limiting the generality of the foregoing, Counterparty agrees
that any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (A) may be transferred by and among Dealer and its affiliates and
Counterparty shall effect such transfer without any further action by Dealer and
(B) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any settlement date for such Restricted
Shares, Counterparty shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i), (ii) or (iii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Counterparty shall be
the Defaulting Party.

 

  (k) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder, and no delivery hereunder
(including pursuant to paragraphs 5(i), (j), (l) or (m)) shall be made
(including, for the avoidance of doubt, upon any “Automatic Exercise” of
Warrants hereunder), to the extent (but only to the extent) that, the receipt of
any Shares upon such exercise or delivery would result in the existence of an
Excess Ownership Position. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that such delivery would
result in the existence of an Excess Ownership Position. If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery and Dealer’s right to
exercise a Warrant shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Scheduled Trading Day after, Dealer gives notice to Counterparty that, such
exercise or delivery would not result in the existence of an Excess Ownership
Position.

 

  (l)

Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Dealer is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Dealer shall not be
considered such an affiliate of Counterparty solely by reason of its receipt of
or right to receive Shares pursuant to this Transaction), and otherwise
satisfies all holding period and other requirements of Rule 144 under the
Securities Act applicable to it, any Shares or Termination

 

20



--------------------------------------------------------------------------------

  Delivery Units delivered hereunder at any time after 1 year from the Premium
Payment Date shall be eligible for resale under Rule 144 under the Securities
Act, and Counterparty agrees to promptly remove, or cause the transfer agent for
such Shares or Termination Delivery Units to remove, any legends referring to
any restrictions on resale under the Securities Act from the certificates
representing such Shares or Termination Delivery Units. Counterparty further
agrees that with respect to any Shares or Termination Delivery Units delivered
hereunder at any time after 6 months from the Premium Payment Date but prior to
1 year from the Premium Payment Date, to the extent that Counterparty then
satisfies the current information requirement of Rule 144 under the Securities
Act, Counterparty shall promptly remove, or cause the transfer agent for such
Shares or Termination Delivery Units to remove, any legends referring to any
such restrictions or requirements from the certificates representing such Shares
or Termination Delivery Units upon delivery by Dealer to Counterparty or such
transfer agent of customary seller’s and broker’s representation letters in
connection with resales of such Shares or Termination Delivery Units pursuant to
Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer. Counterparty further agrees and acknowledges that
Dealer shall run a holding period under Rule 144 under the Securities Act with
respect to the Warrants and/or any Shares or Termination Delivery Units
delivered hereunder notwithstanding the existence of any other transaction or
transactions between Counterparty and Dealer relating to the Shares.
Counterparty further agrees that Shares or Termination Delivery Units delivered
hereunder prior to the date that is 6 months from the Premium Payment Date may
be freely transferred by Dealer to its affiliates, and Counterparty shall effect
such transfer without any further action by Dealer. Notwithstanding anything to
the contrary herein, Counterparty agrees that any delivery of Shares or
Termination Delivery Units shall be effected by book-entry transfer through the
facilities of the Clearance System if, at the time of such delivery, the
certificates representing such Shares or Termination Delivery Units would not
contain any restrictive legend as described above. Notwithstanding anything to
the contrary herein, to the extent the provisions of Rule 144 under the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
changes after the Trade Date, including without limitation to lengthen or
shorten the holding periods, the agreements of Counterparty herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Counterparty, to comply with Rule 144 under the Securities Act, including Rule
144, as in effect at the time of delivery of the relevant Shares or Termination
Delivery Units.

 

  (m) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Counterparty be required to
deliver more than 5,862,025 Shares (the “Maximum Amount”) in the aggregate to
Dealer in connection with the Transaction.

 

  (n) [Reserved.]

 

  (o) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

21



--------------------------------------------------------------------------------

  (q) Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Dealer is one or more of a “financial institution,” “swap
participant” and “financial participant” within the meaning of Sections 101(22),
101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto further agree
and acknowledge (A) that this Confirmation is (i) a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” or a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

  (r) Right to Extend. Dealer may postpone any potential Expiration Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Net Share Amount for such Expiration Date), if
Dealer determines, in its reasonable discretion based on the advice of counsel,
that such postponement or extension is reasonably necessary or appropriate to
preserve Dealer’s or its affiliate’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or to enable Dealer or its affiliate
to effect purchases or sale of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer or
such affiliate were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer and/or such affiliate.
For the avoidance of doubt, Dealer shall not exercise its rights under this
Section 5(r) in a discriminatory manner.

 

  (s) Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Second Method
and Loss will apply. The Termination Currency shall be USD.

 

  (t) Governing Law. The law of the State of New York (without reference to
choice of law doctrine).

 

  (u) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

22



--------------------------------------------------------------------------------

  (v) Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

(A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

  (w) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

    

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.)    (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-8ECI (or successor thereto.)    (i) Upon
execution and delivery of this Agreement; and (ii) promptly upon learning that
any such Form previously provided by Dealer has become obsolete or incorrect.

Counterparty

and Dealer

   Any forms required to be delivered pursuant to sections 1471(b) or section
1472(b)(1) of the Code and any other documentation reasonably requested by the
other party as it relates thereto.    On or before such forms are prescribed by
law to be supplied and otherwise at the time or times reasonably requested by
the other party, but in no event before the form and content of such forms or
other documentation are made known by the IRS.

 

  (x) Additional ISDA Schedule Terms

(i) Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

(ii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

(iii) Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement (including the CSA deemed attached thereto)
shall be held illegal, invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.

 

23



--------------------------------------------------------------------------------

  (y) Dealer represents, warrants and agrees that neither it, nor any of its
affiliates, is acting as part of a “group” (as that term is defined in
Section 13(d) of the Exchange Act) with respect to the Transaction.

 

  (z) Foreign Account Tax Compliance Act. (a) For purposes of any Payer Tax
Representation, the words “any tax from any payment” shall not include any tax
imposed under Sections 1471 and 1472 of the Internal Revenue Code of 1986, as
amended, (or the United States Treasury Regulations or other guidance issued
thereunder) (“FATCA Withholding Tax”); and (b) the definition of “Indemnifiable
Tax” shall not include any FATCA Withholding Tax.

6. Account Details:

 

  (a) Account for payments to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Dealer:

To be provided by Dealer

Account for delivery of Shares to Dealer:

To be provided by Dealer

7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

DFC Global Corp.

Attention: Eric Erickson; Treasurer

Telephone No.: (610) 640-6495

Facsimile No.: (610) 640-6435

1436 Lancaster Avenue

Berwyn, PA 19312

 

  (b) Address for notices or communications to Dealer:

 

To:   

Deutsche Bank AG, London Branch

  

c/o Deutsche Bank Securities Inc.

Attn:   

Paul Stowell

Group:   

Equities Structuring

  

60 Wall Street, 4th Floor

  

New York, NY 10005

Tel: 212-250-6270

Email: paul.stowell@db.com

Facsimile: 732-460-7499

 

24



--------------------------------------------------------------------------------

With a copy to:

 

Attn:    Lars Kestner / Dushyant Chadha Group:    Corporate Equity Derivatives
Trading    60 Wall Street, 4th Floor    New York, NY 10005 Lars Tel:   
212-250-6043 Lars Email:    lars.kestner@db.com Dushyant Tel:    212-250-4980
Dushyant Email:    dushyant.chadha@db.com

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

 

25



--------------------------------------------------------------------------------

 

LOGO [g335196logo.jpg]                 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Deutsche Bank
Securities Inc., 60 Wall Street, New York, NY 10005, or by fax to (212) 797
8974.

Very truly yours,

 

Deutsche Bank AG, London Branch By:  

/s/ Lars Kestner

Authorized Signatory Name: Lars Kestner, Managing Director By:  

/s/ Michael Sanderson

Authorized Signatory Name: Michael Sanderson, Managing Director Deutsche Bank
Securities Inc., acting solely as Agent in connection with the Transaction By:  

/s/ Lars Kestner

Authorized Signatory Name: Lars Kestner, Managing Director By:  

/s/ Michael Sanderson

Authorized Signatory Name: Michael Sanderson, Managing Director

Accepted and confirmed as of the Trade Date:

 

DFC GLOBAL CORP. By:  

/s/ William M. Athas

 

Name: William M. Athas

Title: Senior Vice President, Finance, and Corporate Controller

 

Chairman of the Supervisory Board: Clemens Börsig

Management Board: Josef Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen,
Anshuman Jain, Stefan Krause, Hermann-Josef Lamberti, Rainer Neske

     Deutsche Bank AG is authorized under German Banking Law (competent
authority: BaFin – Federal Financial Supervising Authority) and regulated by the
Financial Services Authority for the conduct of UK business; a member of the
London Stock Exchange. Deutsche Bank AG is a joint stock corporation with
limited liability incorporated in the Federal Republic of Germany HRB No. 30 000
District Court of Frankfurt am Main; Branch Registration in England and Wales
BR000005; Registered address: Winchester House, 1 Great Winchester Street,
London EC2N 2DB. Deutsche Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1.    Strike Price:    USD26.448.       2.    Premium:    USD13,200,000.      
3.    Final Disruption Date:    November 16, 2017.      



--------------------------------------------------------------------------------

SCHEDULE B

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1.   58,620   July 17, 2017 2.   58,620   July 18, 2017 3.   58,620   July 19,
2017 4.   58,620   July 20, 2017 5.   58,620   July 21, 2017 6.   58,620  
July 24, 2017 7.   58,620   July 25, 2017 8.   58,620   July 26, 2017 9.  
58,620   July 27, 2017 10.   58,620   July 28, 2017 11.   58,620   July 31, 2017
12.   58,620   August 1, 2017 13.   58,620   August 2, 2017 14.   58,620  
August 3, 2017 15.   58,620   August 4, 2017 16.   58,620   August 7, 2017 17.  
58,620   August 8, 2017 18.   58,620   August 9, 2017 19.   58,620   August 10,
2017 20.   58,620   August 11, 2017 21.   58,620   August 14, 2017 22.   58,620
  August 15, 2017 23.   58,620   August 16, 2017 24.   58,620   August 17, 2017
25.   58,620   August 18, 2017 26.   58,620   August 21, 2017 27.   58,620  
August 22, 2017 28.   58,620   August 23, 2017 29.   58,620   August 24, 2017
30.   58,620   August 25, 2017 31.   58,620   August 28, 2017 32.   58,620  
August 29, 2017 33.   58,620   August 30, 2017 34.   58,620   August 31, 2017
35.   58,620   September 1, 2017 36.   58,620   September 5, 2017 37.   58,620  
September 6, 2017 38.   58,620   September 7, 2017 39.   58,620   September 8,
2017 40.   58,620   September 11, 2017 41.   58,620   September 12, 2017 42.  
58,620   September 13, 2017 43.   58,620   September 14, 2017 44.   58,620  
September 15, 2017 45.   58,620   September 18, 2017 46.   58,620  
September 19, 2017 47.   58,620   September 20, 2017 48.   58,620  
September 21, 2017 49.   58,620   September 22, 2017 50.   58,620  
September 25, 2017



--------------------------------------------------------------------------------

51.   58,620   September 26, 2017 52.   58,620   September 27, 2017 53.   58,620
  September 28, 2017 54.   58,620   September 29, 2017 55.   58,620   October 2,
2017 56.   58,620   October 3, 2017 57.   58,620   October 4, 2017 58.   58,620
  October 5, 2017 59.   58,620   October 6, 2017 60.   58,620   October 9, 2017
61.   58,620   October 10, 2017 62.   58,620   October 11, 2017 63.   58,620  
October 12, 2017 64.   58,620   October 13, 2017 65.   58,620   October 16, 2017
66.   58,620   October 17, 2017 67.   58,620   October 18, 2017 68.   58,620  
October 19, 2017 69.   58,620   October 20, 2017 70.   58,620   October 23, 2017
71.   58,620   October 24, 2017 72.   58,620   October 25, 2017 73.   58,620  
October 26, 2017 74.   58,620   October 27, 2017 75.   58,620   October 30, 2017
76.   58,620   October 31, 2017 77.   58,620   November 1, 2017 78.   58,620  
November 2, 2017 79.   58,620   November 3, 2017 80.   58,640   November 6, 2017